DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to papers filed May 3, 2021. Currently, claims 1-3, 5, 7-10, 12-14, 16-17, 19-20, 26-27, 29-30 and 35-36 are pending.
All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. This action is made FINAL.
Any objections and rejections not reiterated below are hereby withdrawn.
The objections to claims 11, 15, 18, 21-25, 28 and 31-34 as containing text of canceled claims has been withdrawn.
The rejection of claims 1-5, 7-10, 12-14, 16-17, 26-27 and 29-30 under 35 USC 102(a)(1) has been withdrawn, in view of the cancelation of claim 4 and the amendment to include a molecule of anthracene, phenanthrene, tetracene, chrysene, triphenylene, pentacene, benzo[a]pyrene, corannulene, benzo[ghi]perylene, coronene, or ovalene.
The rejection of claims 19 and 20 under 35 USC. 103(a) has been withdrawn, in view of the amendment to include a molecule of anthracene, phenanthrene, tetracene, chrysene, triphenylene, pentacene, benzo[a]pyrene, corannulene, benzo[ghi]perylene, coronene, or ovalene.
The rejection of claims 19 and 20 under the judicially created doctrine of obviousness-type double patenting over US Patent No. 10,809,222 to Johnson et al. in view of WO 2016/112079A1 to Lin et al. has been withdrawn in view of the amendment to include a molecule of anthracene, phenanthrene, tetracene, chrysene, triphenylene, pentacene, benzo[a]pyrene, corannulene, benzo[ghi]perylene, coronene, or ovalene.

Priority
	This application was filed on September 13, 2018 and is a 371 of PCT/US2017/022108 filed on March 13, 2017, which claims priority to US provisional application no. 62/308,010 filed on March 14, 2016.

Drawings
The drawings filed on September 13, 2018 are acceptable.

Claim Rejections – 35 USC §112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Newly added claim 36 is rejected under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 36 is indefinite as being both incomplete, by its dependence on a canceled claim (see MPEP 608.01(n)(V)); and for lack of antecedent basis for its limitation “the detection moiety” which is not present in canceled base claim 33.
	Amending claim 36 to refer to a claim which recites the detection moiety, or deleting the claim, would obviate this rejection.

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 5, 7-10, 12-14, 16, 17, 19, 20, 26, 27, 29, 30 and 35 are rejected under 35 U.S.C. 103 as being obvious over WO 2014/176524 to Johnson et al. (hereinafter “Johnson”) in view of WO 2014/182169 to Schneider et al. (hereinafter “Schneider”).
	Regarding Claim 1, Johnson discloses sensing devices comprising a graphene portion, the graphene portion comprising a detection molecule bonded thereto, the detection molecule being in electronic communication with the graphene (Johnson at Para. [0011]), detection molecule formed on graphene by functionalizing graphene with pyrene containing molecule to create pi-pi stacking bonds between the pyrene portion and the graphene (Johnson at Para. [0017]), the functionalizing material includes a pyrene portion and NHS ester (N-hydroxysuccinimide ester) portions that can be displaced with molecules having an accessible amine group (Johnson at Para. [0017]). Pyrene is a polyaromatic molecule (instant specification at Para. [0056]).
Regarding Claims 2 and 3, Johnson discloses a sensor device comprising graphene and a polyaromatic molecule where the polyaromatic molecule is a pyrene containing molecule (Johnson at Para. [0017]). Pyrene has 4 fused aromatic rings (instant specification at FIG. 2).
Regarding Claim 5, Johnson discloses pi-pi stacking bonds between the pyrene portion and the graphene (Johnson at Para. [0017]).
Regarding Claims 7-9, Johnson teaches that the N-hydroxysuccinimide (NHS) ester portions are displaced (i.e. a leaving group) and an amide bond between the 
Regarding Claim 10, Johnson discloses a sensing device with a graphene portion on an insulating substrate (Johnson at Para. [0010]).
Regarding Claim 12, Johnson discloses a graphene portion placing first and second electrodes into electronic communication with one another (Johnson at Para. [0011]).	
Regarding Claim 13, Johnson discloses sensing devices comprising a graphene portion, the graphene portion comprising a detection molecule bonded thereto, the detection molecule being in electronic communication with the graphene (Johnson at Para. [0011]). The detection molecule is formed on graphene by functionalizing graphene with pyrene containing molecule to create pi-pi stacking bonds between the pyrene portion and the graphene (Johnson at Para. [0017]). Pyrene is a polyaromatic molecule (instant specification at Para. [0056]). 
Regarding Claims 14 and 16, Johnson discloses a sensor device comprising graphene and a polyaromatic molecule where the polyaromatic molecule is a pyrene containing molecule (Johnson at Para. [0017]). Pyrene has 4 fused aromatic rings (instant specification at FIG. 2).
Regarding Claim 17, Johnson discloses functionalizing graphene with pyrene containing molecule to create pi-pi stacking bonds between the pyrene portion and the graphene (Johnson at Para. [0017]).
Regarding Claim 26, Johnson discloses a method of detecting the presence of an analyte in a sample (Johnson at Para. [0016]), exposing a sample to a conduction channel of a graphene field effect transistor sensor and applying a voltage to the sensor (Johnson at Paras. [0012], [0016]), detection molecule formed on graphene by functionalizing graphene with pyrene containing molecule and attaching a detection molecule by displacing the NHS ester portion of the pyrene containing functionalizing material (Johnson at Para. [0017]), the detection molecule is in electronic communication with the graphene (Johnson at Para. [0011]), exposing a sample to a conduction channel of a graphene field effect transistor sensor, applying a voltage to the sensor, measuring a current of the sensor, and determining the presence, concentration or both of the analyte based upon the current, the conduction channel comprises a detection molecule bound to graphene (Johnson at Paras. [0012], [0016]). Pyrene is a polyaromatic molecule (instant specification at Para. [0056]).
Regarding Claim 27, Johnson discloses a method of fabricating a sensing device (Johnson at Para. [0010]) comprising a detection molecule is linked to the graphene portion (Johnson at Para. [0010]), the detection molecule is in electronic communication with the graphene (Johnson at Para. [0011]), detection molecule formed on graphene by functionalizing graphene with a pyrene containing molecule to create pi-pi stacking bonds between the pyrene portion and the graphene (Johnson at Para. [0017]), detection molecule formed on graphene by functionalizing graphene with pyrene containing molecule and attaching a detection molecule to the pyrene molecule by displacing the NHS ester portions of the functionalizing material (Johnson at Para. 
Regarding Claim 29, Johnson discloses a detection molecule is linked to the graphene portion (Johnson at Para. [0010]), detection molecule formed on graphene by functionalizing graphene with a pyrene containing molecule to create pi-pi stacking bonds between the pyrene portion and the graphene (Johnson at Para. [0017]).
Regarding Claim 30, Johnson discloses attaching a detection molecule to the pyrene molecule by displacing the NHS ester portions of the functionalizing material (Johnson at Para. [0017]).
Johnson does not teach a sensor device comprising a molecule of anthracene, phenanthrene, tetracene, chrysene, triphenylene, pentacene, benzo[a]pyrene, corannulene, benzo[ghi]perylene, coronene, or ovalene attached to and in electrical communication with the portion of graphene. 
	However, Schneider teaches a sensor device comprising a modified graphene surface to detect single DNA molecules (see page 11, lines 30-40). The modified graphene surfaces comprise a portion of graphene and a polyaromatic hydrocarbon group selected from phenanthrene, anthracene, tetracene, chrysene, triphenylene, pyrene, pentacene, corannulene, coronene, benzo(a)pyrene and ovalene (Schneider p. 13, ll. 17-23). Schneider teaches the first molecule (the aromatic hydrocarbon group) and graphene interact; as a consequence especially the physical nature of graphene remains still sufficient to provide reliable results, e.g. when measuring conductance, 
	Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the graphene sensing device of Johnson to substitute the polyaromatic molecules of Schneider.  Schneider specifically teaches graphene surfaces comprising a portion of graphene and a polyaromatic hydrocarbon group selected from phenanthrene, anthracene, tetracene, chrysene, triphenylene, pyrene, pentacene, corannulene, coronene, benzo(a)pyrene 
	Even more, Schneider teaches it has been found experimentally that somewhat larger first molecules comprising at least a few aromatic groups provide a good interaction with graphene (Schneider p. 13, ll. 23-26). It has been found that anthracene (3 benzene rings) and pyrene (4 benzene rings) are very suitable binding groups (Schneider p. 13, ll. 27-30). Pentacene, an aromatic group disclosed by Schneider, consists of 5 linearly-fused benzene rings. Therefore a person of ordinary skill in the art would have been motivated to substitute pentacene, for example, for pyrene because pentacene, a larger molecule, is taught to provide a good interaction with graphene in DNA binding sensor devices. 
Regarding claims 19, 20 and newly added claim 35, Johnson and Schneider disclose all of the limitations of claim 13 as described above. 
Johnson does not teach a sensor device wherein the detection moiety comprises a plurality of nucleotides or wherein the detection moiety is an oligonucleotide, an aptamer, or any combination thereof.

	Therefore it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of Johnson to incorporate the oligomers of Schneider because Johnson teaches detecting analytes in a sample and the oligomers of Schneider can be tailored to target a desired biomolecule. Although the sensor of Johnson specifically targets opioids using protein analytes, an ordinary artisan would recognize that the sensor of Johnson could be modified to use oligomer analytes for detection as disclosed by Schneider to detect the biomolecule of choice. Therefore, the ordinary artisan would have been motivated to modify the detection moieties on the graphene sensor of Johnson to the oligomers of Schneider in order to target a specific biomolecule for analysis.
Claim Rejections - Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
6.	Claims 1-3, 5, 7-10, 12-14, 16, 17, 19, 20, 26, 27, 29, 30, 35 and 36 are provisionally rejected on the judicially created doctrine of obviousness-type double patenting over claims 1 and 2 of US Patent No. 10,809,222 to Johnson et al. (hereinafter “the ‘222 patent”) in view of WO 2014/182169 to Schneider et al. (hereinafter “Schneider”).
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Although the claims at issue are not identical, they are not patentably distinct from each other. Claim 1 of the ‘222 patent requires a sensing device with a graphene portion comprising a detection molecule bound thereto, the detection molecule being in electronic communication with the graphene and being bound to the graphene portion by non-covalent pi-pi stacking interaction between the graphene and a 1-pyrene butanoic acid succinimidyl ester molecule and an amide bond between the 1-pyrene butanoic acid succinimidyl ester molecule and the detection molecule, the detection molecule capable of complementary binding to at least one target.
	The ‘222 patent does not disclose a sensor device comprising a molecule of anthracene, phenanthrene, tetracene, chrysene, triphenylene, pentacene, benzo[a]pyrene, corannulene, benzo[ghi]perylene, coronene, or ovalene attached to and in electrical communication with the portion of graphene. The ‘222 patent does not 
However, Schneider teaches a sensor device comprising a modified graphene surface to detect single DNA molecules (see page 11, lines 30-40). The modified graphene surfaces comprise a portion of graphene and a polyaromatic hydrocarbon group selected from phenanthrene, anthracene, tetracene, chrysene, triphenylene, pyrene, pentacene, corannulene, coronene, benzo(a)pyrene and ovalene (Schneider p. 13, ll. 17-23). Schneider teaches the first molecule (the aromatic hydrocarbon group) and graphene interact; as a consequence especially the physical nature of graphene remains still sufficient to provide reliable results, e.g. when measuring conductance, applying an electrical current, etc. (Schneider p. 13, ll. 12-16). Schneider further teaches a combination of two chemicals, namely an aminopyrene molecule and a N-hydroxysuccinimide derivative of a 4-mer ethylene glycol molecule, wherein while the pyrene moiety (polyaromatic hydrocarbon) will stick to the graphene, the ethylene glycol will stick out in the solution (Schneider p. 8, ll. 24-30). Schneider teaches sufficiently strong interactions between the graphene and the aromatic hydrocarbon (Schneider p. 13, ll. 2-4). Schneider teaches naphthalene, arthracene and pyrene are very suitable binding groups and provide good interaction (Schneider p. 13, ll. 28-30). The ‘222 patent claims a non-covalent pi-pi stacking interaction between graphene and pyrene. As a consequence, a chemical bond is provided that is suited for a specific purpose, e.g. being stable, relatively strong, applicable in a variety of environments and not interfering with intended use of the present graphene monolayer (Schneider p. 14, ll. 19-22).

	Even more, Schneider teaches it has been found experimentally that somewhat larger first molecules comprising at least a few aromatic groups provide a good interaction with graphene (Schneider p. 13, ll. 23-26). It has been found that anthracene (3 benzene rings) and pyrene (4 benzene rings) are very suitable binding groups 
Regarding claims 19 and 20, it would have been further obvious to a person of ordinary skill to modify the sensor of the ‘222 patent to incorporate the oligomers of Schneider because the ‘222 patent claims a detection molecule capable of binding to at least one target and the oligomers of Schneider can be tailored to target a desired biomolecule. An ordinary artisan would recognize that the sensor of the ‘222 patent could be modified to use oligomer analytes for detection as disclosed by Schneider to detect the biomolecule of choice. Therefore, the ordinary artisan would have been motivated to modify the detection moieties on the graphene sensor of the ‘222 patent to the oligomers of Schneider in order to target a specific biomolecule for analysis.
	The subject matter of the ‘222 is not patentably distinct from the subject matter of the claims of the instant application. 
	Claim 2 of the ‘222 patent further requires the device, during operation, is capable of detecting a change in signal related to the complementary binding between the detection molecule and the at least one target. Thus, claim 2 of the ‘222, in view of Schneider, renders obvious claim 26 that requires detecting and measuring an electrical signal of the device and the sample and the subject matter of claim 2 of the ‘222 patent is not patentably distinct from the subject matter of claim 26 of the instant application.

CONCLUSION
7.	No claims are allowed.

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER OVERLY whose telephone number is (571)272-0517.  The examiner can normally be reached on Monday - Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER L. OVERLY/Examiner, Art Unit 1634        



/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                         July 14, 2021